DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

2.	Restriction is required under 35 U.S.C. 121 and 372.  This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

I)	Group I, claim(s) 1-8, drawn to an apparatus that is a header.
II)	Group II, claim(s) 9, drawn to an apparatus that is a heat exchanger.
III)	Group III, claim(s) 43, drawn to an apparatus that is a header.

This application further contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows and applicant is required to elect one species from the group below: 


Group A: variations of the edges and there radii:
Species A-I: Species of claim 4 and described in paragraphs 0026 (from PGPub) where the radius R1 can be bigger than the radius R2.
Species A-II: Species of claim 5 and described in paragraphs 0026 (from PGPub) where the radius R1 is equal to the radius R2.


Applicant is required, in reply to this action, to first elect between invention groups I , II, or III above, and then select a single species from group A  to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because under PCT Rule 13.2 they lack the same or corresponding special technical features for the following reasons: Okuyama et al. (U.S. PGPub 2011/0168364) reference establishes that independent claim 10 in its’ current form lacks novelty.  The existence of an anticipatory references demonstrating that one or more independent claims lack novelty establishes that the inventions do not relate to a single general inventive concept.  
Okuyama teaches a header (element 120) for a heat exchanger (100) for a charge air cooler (para. 0002), comprising an opening plane (bottom of element 121 in fig 4-5) with plurality of openings (element 121c) for attachment of a bundle of tubes forming a conduit for a liquid (fig. 1); a collar (element 121a) encircling the perimeter of the opening plane and protruding at least partially above the opening plane (per fig. 3-5); and guiding protrusions (elements 121c) located along inner perimeter of the collar adjacent to said openings and configured to guide each of the bundle of tubes into the openings upon insertion (per fig. 3), wherein the openings have substantially rectangular shape with longer sides and shorter sides and are arranged in series along their longer sides (per fig 4-5), and correspondingly, each tube of the bundle of tubes has a rectangular cross section and rounded corners (per fig. 1 and 3), and wherein the bundle of tubes are brazed into the plurality of openings, forming a fluid tight connection (para. 0053).
The existence of references demonstrating that one or more generic claims lack novelty establishes that the inventions do not relate to a single general inventive concept. As set forth in MPEP 1850:
The expression “special technical feature” is defined in PCT Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art…Whether or not any particular technical feature makes a "contribution” over the prior art, and therefore constitutes a “special technical feature”, should be considered with respect to novelty and inventive step. For example, a document discovered in the international search shows that there is a presumption of lack of novelty or inventive step in a main claim, so that there may be no technical relationship left 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  Currently none of the claims are generic to the restrictions.
Applicant is required, in reply to this action, to elect a single inventive idea between inventions above.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.  
No call regarding the restriction was placed to applicant due to the complexity of the restriction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/JOEL M ATTEY/Primary Examiner, Art Unit 3763